DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. US 9418950. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations in the current application are transparently found in US 9418950 with obvious wording variations. See the table below:
Pending application  16683662
US 9418950
Claim 21:


Claim 27:
An integrated circuit architecture comprising: a first operating frequency region corresponding to a first physical 

Claim 33:
An integrated circuit architecture comprising: a first operating frequency region corresponding to a first physical area on  a dies the first operating frequency region  including a first transmit chain and a first receive chain; a second  area and including a control input conductive pad connected to both the first transmit chain and the second transmit chain; a first power detector circuit disposed on the shared region of the die structure and connected to the shared power detection output conductive pad, an input of the first power detector circuit being connected to an output of the first transmit chain; and a second power detector circuit disposed on the shared region of the die structure and connected to the shared power detection output conductive pad, an input of the second power detector circuit being .

: a first operating frequency region of the die structure including a first transmit chain with at least one first operating frequency power amplifier and a first receive chain including at least one first operating frequency low noise amplifier; a second operating frequency region of the die structure including a second transmit chain with at least one second operating frequency power amplifier and a second receive chain including at least one second operating frequency low noise amplifier; and a shared region of the die structure defined by an overlapping segment of the first operating frequency region and the second operating frequency region, the shared region including at least one of a shared power input conductive pad connected to the first transmit chain, the second transmit chain, the first receive chain, and the second receive chain, and a shared power detection output conductive pad connected to the first transmit chain and the second transmit chain; a shared voltage regulator disposed in the shared region of the die structure and connected to the shared power input pad, the shared voltage regulator including a first operating frequency regulated power output connected to the first transmit chain and the first receive chain, and a second operating frequency regulated power output connected to the second transmit chain and the second receive chain.

Claim 22:
The integrated circuit architecture of claim 21 wherein the first transmit chain includes at least one first operating frequency power amplifier.

Claim 28: 
The integrated circuit architecture of claim 27 wherein the first transmit chain includes at least one first operating frequency power amplifier.

Claim 34: 
The integrated circuit architecture of claim 33 wherein the first transmit chain includes at least one first operating frequency power amplifier

Claim 1:
An integrated circuit architecture defined by a die structure with a plurality of exposed conductive pads arranged in a grid of rows and columns, the integrated circuit architecture comprising: a first operating frequency region of the die structure including a first transmit chain with at least one first operating frequency power amplifier and a first receive chain including at least one first operating frequency low noise amplifier; a second operating frequency region of the die structure including a second transmit chain with at least one second operating frequency power amplifier and a second receive chain including at least one second operating frequency low noise amplifier; and a shared region of the die structure defined by an overlapping 


The integrated circuit architecture of claim 22 wherein the second transmit chain includes at least one second operating frequency power amplifier.

Claim 29:
The integrated circuit architecture of claim 28 wherein the second transmit chain includes at least one second operating frequency power amplifier.

Claim 35:
The integrated circuit architecture of claim 28 wherein the second transmit chain includes at least one second operating frequency power amplifier.




Claim 1:
An integrated circuit architecture defined by a die structure with a plurality of exposed conductive pads arranged in a grid of rows and columns, the integrated circuit architecture comprising: a first operating frequency region of the die structure including a first transmit chain with at least one first operating frequency power amplifier and a first receive chain including at least one first operating frequency low noise amplifier; a second operating frequency region of the die structure including a second transmit chain with at least one second operating frequency power amplifier and a second receive chain including at least one second operating frequency low noise amplifier; and a shared region of the die structure defined by an overlapping segment of the first operating frequency region and the second operating frequency region, the shared 

The integrated circuit architecture of claim 21 wherein the first receive chain includes 

Claim 30:
The integrated circuit architecture of claim 27 wherein the first receive chain includes at least one first operating frequency low noise amplifier.

Claim 36:
The integrated circuit architecture of claim 33 wherein the first receive chain includes at least one first operating frequency low noise amplifier.

Claim 1:
An integrated circuit architecture defined by a die structure with a plurality of exposed conductive pads arranged in a  and a first receive chain including at least one first operating frequency low noise amplifier; a second operating frequency region of the die structure including a second transmit chain with at least one second operating frequency power amplifier and a second receive chain including at least one second operating frequency low noise amplifier; and a shared region of the die structure defined by an overlapping segment of the first operating frequency region and the second operating frequency region, the shared region including at least one of a shared power input conductive pad connected to the first transmit chain, the second transmit chain, the first receive chain, and the 

wherein the second receive chain includes at least one second operating frequency low noise amplifier.

Claim 31:


Claim 37:
wherein the second receive chain includes at least one second operating frequency low noise amplifier.

Claim 1:
An integrated circuit architecture defined by a die structure with a plurality of exposed conductive pads arranged in a grid of rows and columns, the integrated circuit architecture comprising: a first operating frequency region of the die structure including a first transmit chain  and a first receive chain including at least one first operating frequency low noise amplifier; a second operating frequency region of the die structure including a second transmit chain with at least one second operating frequency power amplifier and a second receive chain including at least one second operating frequency low noise amplifier; and a shared region of the die structure defined by an overlapping segment of the first operating frequency region and the second operating frequency region, the shared region including at least one of a shared power input conductive pad connected to the first transmit chain, the second transmit chain, the first receive chain, and the second receive chain, and a shared power detection output conductive pad connected to the first transmit chain and the second transmit chain; a shared 

a co-planar inductor defined by a terminal connected to the control input conductive pad, and a conductive trace wound around a periphery of the control input conductive pad in a spiral.

Claim 32:
a co-planar inductor defined by a terminal connected to the control input conductive pad, and a conductive trace wound 

Claim 38:
a co-planar inductor defined by a terminal connected to the control input conductive pad, and a conductive trace wound around a periphery of the control input conductive pad in a spiral.
Claim 8:
The integrated circuit architecture of claim 1, further comprising: a co-planar inductor defined by a terminal connected to a one of the plurality of exposed conductive pads, and a conductive trace wound around a periphery of the one of the plurality of exposed conductive pads in a spiral.

Claim 39:
The integrated circuit architecture of claim 33 wherein the first power detector circuit includes a first power detector amplifier circuit and the second power detector circuit includes a second power detector amplifier circuit.
Claim 1:
An integrated circuit architecture defined by a die structure with a plurality of exposed conductive pads arranged in a grid of rows and columns, the integrated circuit architecture comprising: a first operating frequency region of the die structure including a first transmit chain with at least one first operating frequency power amplifier and a first receive chain including at least one first operating frequency low noise amplifier; a second operating frequency region of the die structure including a second transmit a shared voltage regulator disposed in the shared region of the die structure and connected to the shared power input pad, the shared voltage regulator including a first operating frequency regulated power output connected to the first transmit chain and the first receive chain, and a second operating frequency regulated power output connected to the second transmit chain and the second receive chain.

The integrated circuit architecture of claim 33 wherein the first power detector circuit and the second power detector circuit include a common power detector amplifier circuit.
Claim 1:
An integrated circuit architecture defined by a die structure with a plurality of exposed conductive pads arranged in a grid of rows and columns, the integrated circuit architecture comprising: a first operating frequency region of the die structure including a first transmit chain with at least one first operating frequency power amplifier and a first receive chain including at least one first operating frequency low noise amplifier; a second operating frequency region of the die structure including a second transmit chain with at least one second operating frequency power amplifier and a second receive chain including at least one second operating frequency low noise a shared voltage regulator disposed in the shared region of the die structure and connected to the shared power input pad, the shared voltage regulator including a first operating frequency regulated power output connected to the first transmit chain and the first receive chain, and a second operating frequency regulated power output connected to the second transmit chain and the second receive chain.


Claims 21-40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US 9748985. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations in the current application are transparently found in US 9748985 with obvious wording variations. See the table below:
Pending application  16683662
US 9748985
Claim 21:
An integrated circuit architecture comprising: a first operating frequency region corresponding to a first physical area on  a dies the first operating frequency region  including a first transmit chain and a first receive chain; a second operating frequency region corresponding to a second physical area on the die, the second operating frequency region  including a second transmit chain and a second receive chain; and a shared region of the die corresponding to a third physical area on the die disposed 

Claim 27:
An integrated circuit architecture comprising: a first operating frequency region corresponding to a first physical area on  a dies the first operating frequency region  including a first transmit chain and a first receive chain; a second operating frequency region corresponding to a second physical area on the die, the second operating frequency region  including a second transmit chain and a second receive chain; and a shared region of the die corresponding to a third physical area on the die disposed between the first physical area and the second physical area and including a control input conductive pad connected to 

Claim 33:
An integrated circuit architecture comprising: a first operating frequency region corresponding to a first physical area on  a dies the first operating frequency region  including a first transmit chain and a first receive chain; a second operating frequency region corresponding to a second physical area on the die, the second operating frequency region  including a second transmit chain and a second receive chain; and a shared region of the die corresponding to a third physical area on the die disposed between the first physical area and the second physical area and including a control input conductive pad connected to both the first transmit chain and the second transmit chain; a first power detector circuit disposed on the shared .
Claim 1:
An integrated circuit architecture defined by a die structure with a plurality of exposed conductive pads arranged in a grid of rows and columns, the integrated circuit architecture comprising: a first operating frequency region implemented in the die structure including a first transmit chain and a first receive chain; a second operating frequency region implemented in the die structure including a second transmit chain and a second receive chain; a shared region of the die structure defined by an overlapping segment of the first operating frequency region and the second operating frequency region, the shared region including either one or both of a shared power input conductive pad connected to the first transmit chain, the second transmit chain, the first receive chain, and the second receive chain, and a shared power detection output conductive pad connected to the first transmit chain and the second transmit chain; and a shared voltage regulator disposed in the shared region of the die structure and connected to the shared power input pad, the shared voltage regulator including a first operating frequency regulated power output connected to the first transmit chain and the first receive chain, and a second operating frequency regulated power output connected to the second transmit chain and the second receive chain.

Claim 22:
The integrated circuit architecture of claim 21 wherein the first transmit chain includes at least one first operating frequency power amplifier.

Claim 28: 
The integrated circuit architecture of claim 27 wherein the first transmit chain 

Claim 34: 
The integrated circuit architecture of claim 33 wherein the first transmit chain includes at least one first operating frequency power amplifier

Claim 2:
The integrated circuit architecture of claim 1 wherein the first transmit chain includes at least one first operating frequency power amplifier.

Claim 23:
The integrated circuit architecture of claim 22 wherein the second transmit chain includes at least one second operating frequency power amplifier.

Claim 29:
The integrated circuit architecture of claim 28 wherein the second transmit chain includes at least one second operating frequency power amplifier.

Claim 35:





Claim 4:
The integrated circuit architecture of claim 1 wherein the second transmit chain includes at least one second operating frequency power amplifier.
Claim 24:
The integrated circuit architecture of claim 21 wherein the first receive chain includes at least one first operating frequency low noise amplifier.

Claim 30:
The integrated circuit architecture of claim 27 wherein the first receive chain includes at least one first operating frequency low noise amplifier.

Claim 36:
The integrated circuit architecture of claim 33 wherein the first receive chain includes 

Claim 3:
The integrated circuit architecture of claim 1 wherein the first receive chain includes at least one first operating frequency low noise amplifier.
Claim 25:
wherein the second receive chain includes at least one second operating frequency low noise amplifier.

Claim 31:
wherein the second receive chain includes at least one second operating frequency low noise amplifier.

Claim 37:
wherein the second receive chain includes at least one second operating frequency low noise amplifier.

Claim 5:
The integrated circuit architecture of claim 1 wherein the second receive chain includes at least one second operating frequency low noise amplifier.
Claim 26:
a co-planar inductor defined by a terminal connected to the control input conductive pad, and a conductive trace wound 

Claim 32:
a co-planar inductor defined by a terminal connected to the control input conductive pad, and a conductive trace wound around a periphery of the control input conductive pad in a spiral.

Claim 38:
a co-planar inductor defined by a terminal connected to the control input conductive pad, and a conductive trace wound around a periphery of the control input conductive pad in a spiral.
Claim 9:
The integrated circuit architecture of claim 1, further comprising: a co-planar inductor defined by a terminal connected to a one of the plurality of exposed conductive pads, and a conductive trace wound around a periphery of the one of the plurality of exposed conductive pads in a spiral.

Claim 39:
The integrated circuit architecture of claim 33 wherein the first power detector circuit includes a first power detector amplifier circuit and the second power detector 
Claim 1:
An integrated circuit architecture defined by a die structure with a plurality of exposed conductive pads arranged in a grid of rows and columns, the integrated circuit architecture comprising: a first operating frequency region implemented a shared power detection output conductive pad connected to the first transmit chain and the second transmit chain; and a shared voltage regulator disposed in the shared region of the die structure and connected to the shared power input pad, the shared voltage regulator including a first operating frequency regulated power output connected to the first transmit chain and the first receive chain, and a second operating frequency regulated power output connected to the second transmit chain and the second receive chain.

The integrated circuit architecture of claim 33 wherein the first power detector circuit and the second power detector circuit include a common power detector amplifier circuit.
Claim 1:
An integrated circuit architecture defined by a die structure with a plurality of exposed conductive pads arranged in a grid of rows and columns, the integrated circuit architecture comprising: a first operating frequency region implemented in the die structure including a first transmit chain and a first receive chain; a second operating frequency region implemented in the die structure including a second transmit chain and a second receive chain; a shared region of the die structure defined by an overlapping segment of the first operating frequency region and the second operating a shared voltage regulator disposed in the shared region of the die structure and connected to the shared power input pad, the shared voltage regulator including a first operating frequency regulated power output connected to the first transmit chain and the first receive chain, and a second operating frequency regulated power output connected to the second transmit chain and the second receive chain.


Claims 21-25, 27-31, 33-37, 39 and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. US . Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations in the current application are transparently found in US 10484025 with obvious wording variations. See the table below:
Pending application 16683662
US 10484025
Claim 21:
An integrated circuit architecture comprising: a first operating frequency region corresponding to a first physical area on  a dies the first operating frequency region  including a first transmit chain and a first receive chain; a second operating frequency region corresponding to a second physical area on the die, the second operating frequency region  including a second transmit chain and a second receive chain; and a shared region of the die corresponding to a third physical area on the die disposed between the first physical area and the second physical area and including a control input conductive pad connected to 

Claim 27:
An integrated circuit architecture comprising: a first operating frequency region corresponding to a first physical area on  a dies the first operating frequency region  including a first transmit chain and a first receive chain; a second operating frequency region corresponding to a second physical area on the die, the second operating frequency region  including a second transmit chain and a second receive chain; and a shared region of the die corresponding to a third physical area on the die disposed between the first physical area and the second physical area and including a control input conductive pad connected to both the first receive chain and the second recieve chain.

:
An integrated circuit architecture comprising: a first operating frequency region corresponding to a first physical area on  a dies the first operating frequency region  including a first transmit chain and a first receive chain; a second operating frequency region corresponding to a second physical area on the die, the second operating frequency region  including a second transmit chain and a second receive chain; and a shared region of the die corresponding to a third physical area on the die disposed between the first physical area and the second physical area and including a control input conductive pad connected to both the first transmit chain and the second transmit chain; a first power detector circuit disposed on the shared region of the die structure and connected to the shared power detection output conductive pad, an input of the first power .
Claim 1:
An integrated circuit architecture defined by a die structure with a plurality of exposed conductive pads arranged in a grid of rows and columns, the integrated circuit architecture comprising: a first operating frequency region corresponding to a physical area on the die structure including a first transmit chain, a first receive chain, and a first antenna conductive pad, the first operating frequency region being defined by a first outer periphery and an opposed first inner periphery; a second operating frequency region corresponding to a physical area on the die structure including a second transmit chain, a second receive chain, and a second antenna conductive pad, the second operating frequency region being defined by a second outer periphery and an opposed second inner periphery; and a shared region of the die structure corresponding to a physical area thereon and defined by an overlapping segment of the first operating frequency region and the second operating frequency region, the first inner periphery of the first operating frequency region and the second inner periphery of the second operating frequency region both being adjacent to the shared region, the shared region including either one or both of a shared power input conductive pad connected to the first transmit chain, the second transmit chain, the first receive chain, and the second receive chain, and a shared power detection output conductive pad connected to the first transmit chain and the second transmit chain.

Claim 22:
The integrated circuit architecture of claim 21 wherein the first transmit chain includes at least one first operating frequency power amplifier.

Claim 28: 
The integrated circuit architecture of claim 27 wherein the first transmit chain includes at least one first operating frequency power amplifier.

Claim 34: 


Claim 3:
The integrated circuit architecture of claim 1 wherein the first transmit chain includes at least one first operating frequency power amplifier.

Claim 23:
The integrated circuit architecture of claim 22 wherein the second transmit chain includes at least one second operating frequency power amplifier.

Claim 29:
The integrated circuit architecture of claim 28 wherein the second transmit chain includes at least one second operating frequency power amplifier.

Claim 35:
The integrated circuit architecture of claim 28 wherein the second transmit chain includes at least one second operating frequency power amplifier.




Claim 5:
The integrated circuit architecture of claim 1 wherein the second transmit chain includes at least one second operating frequency power amplifier.
Claim 24:
The integrated circuit architecture of claim 21 wherein the first receive chain includes at least one first operating frequency low noise amplifier.

Claim 30:
The integrated circuit architecture of claim 27 wherein the first receive chain includes at least one first operating frequency low noise amplifier.

Claim 36:
The integrated circuit architecture of claim 33 wherein the first receive chain includes at least one first operating frequency low noise amplifier.

Claim 4:
The integrated circuit architecture of claim 1 wherein the first receive chain includes at least one first operating frequency low noise amplifier.
Claim 25:


Claim 31:
wherein the second receive chain includes at least one second operating frequency low noise amplifier.

Claim 37:
wherein the second receive chain includes at least one second operating frequency low noise amplifier.

Claim 6:
The integrated circuit architecture of claim 1 wherein the second receive chain includes at least one second operating frequency low noise amplifier.

Claim 39:
The integrated circuit architecture of claim 33 wherein the first power detector circuit includes a first power detector amplifier circuit and the second power detector circuit includes a second power detector amplifier circuit.
Claim 1:
An integrated circuit architecture defined by a die structure with a plurality of exposed conductive pads arranged in a grid of rows and columns, the integrated circuit architecture comprising: a first operating frequency region implemented in the die structure including a first transmit chain and a first receive chain; a a shared power detection output conductive pad connected to the first transmit chain and the second transmit chain; and a shared voltage regulator disposed in the shared region of the die structure and connected to the shared power input pad, the shared voltage regulator including a first operating frequency regulated power output connected to the first transmit chain and the first receive chain, and a second operating frequency regulated power output connected to the second transmit chain and the second receive chain.

The integrated circuit architecture of claim 33 wherein the first power detector circuit and the second power detector circuit include a common power detector amplifier circuit.
Claim 1:
An integrated circuit architecture defined by a die structure with a plurality of exposed conductive pads arranged in a grid of rows and columns, the integrated circuit architecture comprising: a first operating frequency region corresponding to a physical area on the die structure including a first transmit chain, a first receive chain, and a first antenna conductive pad, the first operating frequency region being defined by a first outer periphery and an opposed first inner periphery; a second operating frequency region corresponding to a physical area on the die structure including a second transmit chain, a second receive chain, and a second antenna conductive pad, the shared region including either one or both of a shared power input conductive pad connected to the first transmit chain, the second transmit chain, the first receive chain, and the second receive chain, and a shared power detection output conductive pad connected to the first transmit chain and the second transmit chain.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Mostov et al. (US 20140087673, hereinafter “Mostov”), and further in view of Montoriol, Jr. et al. (US 8736034, hereinafter “Monto”).
 	Regarding claim 21, Mostov discloses, 	“ a first operating frequency region corresponding to a physical area in a die (multi-die configuration in which the power amplifier and the low noise amplifier are fabricated on one die using HBT transistors while the RF switch is fabricated on another die using, e.g., HEMT transistors. Both of the dies are then encapsulated in a single package, Para. [0071]), a first operating frequency region including a first transmit chain and a first receive chain (see, 5 GHz FEM module 28 which includes a TX/RX switch 34, power amplifier circuit 30, low noise amplifier (LNA) circuit 32, control logic 36 and interface (I/F) logic 38,  see Fig. 1 and Para. [0076])”; and  	“a second operating frequency region corresponding to a physical area in the die (multi-die configuration in which the power amplifier and the low noise amplifier are fabricated on one die using HBT transistors while the RF switch is fabricated on another die using, e.g., HEMT transistors. Both of the dies are then encapsulated in a single package, Para. [0071]), the second operating frequency region including a second transmit chain and a second receive chain (see, 2.4 GHz FEM module 40 which includes a TX/RX switch 46, power amplifier circuit 42, low noise amplifier (LNA) circuit 44, control logic 48 and interface (I/F) logic 50, see Fig. 1 and Para. [0075])”; and 	However, Mostov does not explicitly disclose, “a shared region of the die structure corresponding to a third physical area on the die structure disposed between the first physical area and the second physical area and including a control input conductive pad connected to both the first transmit chain and the second transmit chain.”
In a similar field of endeavor, Monto discloses, “a shared region of the die structure corresponding to a third physical area  on the die structure disposed between ((i.e., control 115 which is located between PA Die 110 and PA Die 105, see the drawing below for more clarification) and including a control input conductive pad connected to both the first transmit chain and the second transmit chain (such a design 100 has only been implemented for a PA, in this case a dual-band amplifier, whereby a first amplifier 110 is designed for GSM, and a second amplifier 105 is designed for DCS-PCS operation. Furthermore, due to space constraints in being able to build an RF module using such lead-frame technology, the only other component on the die is the power amplifiers' associated control functionality 115, Col. 2; lines 38-47 ).”

    PNG
    media_image1.png
    670
    965
    media_image1.png
    Greyscale



Regarding claim 22, the combination of Mostov and Montro discloses everything claimed as applied above (see claim 21), further Mostov discloses, “wherein the first transmit chain includes at least one first operating frequency power amplifier (the 5 GHz FEM circuit module 28 comprises a power amplifier circuit 30).”
Regarding claim 23, the combination of Mostov and Montro discloses everything claimed as applied above (see claim 22), further Mostov discloses, “wherein the second transmit chain includes at least one second operating frequency power amplifier (The 2.4 GHz FEM circuit module 40 comprises a power amplifier circuit 42)”
Regarding claim 24, the combination of Mostov and Montro discloses everything claimed as applied above (see claim 22), further Mostov discloses, “wherein the first receive chain includes at least one first operating frequency low noise amplifier (the 5 GHz FEM circuit module 28 comprises a low noise amplifier (LNA) circuit 32).”
Regarding claim 25, the combination of Mostov and Montro discloses everything claimed as applied above (see claim 24), further Mostov discloses, “wherein (The 2.4 GHz FEM circuit module 40 low noise amplifier (LNA) circuit 44)”.
 	Regarding claim 27, Mostov discloses, 	“ a first operating frequency region corresponding to a physical area in a die (multi-die configuration in which the power amplifier and the low noise amplifier are fabricated on one die using HBT transistors while the RF switch is fabricated on another die using, e.g., HEMT transistors. Both of the dies are then encapsulated in a single package, Para. [0071]), a first operating frequency region including a first transmit chain and a first receive chain (see, 5 GHz FEM module 28 which includes a TX/RX switch 34, power amplifier circuit 30, low noise amplifier (LNA) circuit 32, control logic 36 and interface (I/F) logic 38,  see Fig. 1 and Para. [0076])”; and  	“a second operating frequency region corresponding to a physical area in the die (multi-die configuration in which the power amplifier and the low noise amplifier are fabricated on one die using HBT transistors while the RF switch is fabricated on another die using, e.g., HEMT transistors. Both of the dies are then encapsulated in a single package, Para. [0071]), the second operating frequency region including a second transmit chain and a second receive chain (see, 2.4 GHz FEM module 40 which includes a TX/RX switch 46, power amplifier circuit 42, low noise amplifier (LNA) circuit 44, control logic 48 and interface (I/F) logic 50, see Fig. 1 and Para. [0075])”; and 	However, Mostov does not explicitly disclose, “a shared region of the die structure corresponding to a third physical area on the die structure disposed between 
In a similar field of endeavor, Monto discloses, “a shared region of the die structure corresponding to a third physical area  on the die structure disposed between the first physical area and the second physical area ((i.e., control 115 which is located between PA Die 110 and PA Die 105, see the drawing below for more clarification) and including a control input conductive pad connected to both first receive chain and the second receive chain (such a design 100 has only been implemented for a PA, in this case a dual-band amplifier, whereby a first amplifier 110 is designed for GSM, and a second amplifier 105 is designed for DCS-PCS operation. Furthermore, due to space constraints in being able to build an RF module using such lead-frame technology, the only other component on the die is the power amplifiers' associated control functionality 115, Col. 2; lines 38-47 ).”

    PNG
    media_image1.png
    670
    965
    media_image1.png
    Greyscale


Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Mostov by specifically providing a shared region of the die structure corresponding to a third physical area on the die structure disposed between the first physical area and the second physical area and including a control input conductive pad connected to both first receive chain and the second receive chain, as taught Monto for the purpose of reducing the size of the RF module without compromising the efficiency of the RF module.
Regarding claim 28, the combination of Mostov and Montro discloses everything claimed as applied above (see claim 27), further Mostov discloses, “wherein (the 5 GHz FEM circuit module 28 comprises a power amplifier circuit 30).”
Regarding claim 29, the combination of Mostov and Montro discloses everything claimed as applied above (see claim 28), further Mostov discloses, “wherein the second transmit chain includes at least one second operating frequency power amplifier (The 2.4 GHz FEM circuit module 40 comprises a power amplifier circuit 42)”
Regarding claim 30, the combination of Mostov and Montro discloses everything claimed as applied above (see claim 27), further Mostov discloses, “wherein the first receive chain includes at least one first operating frequency low noise amplifier (the 5 GHz FEM circuit module 28 comprises a low noise amplifier (LNA) circuit 32).”
Regarding claim 31, the combination of Mostov and Montro discloses everything claimed as applied above (see claim 30), further Mostov discloses, “wherein the second receive chain includes at least one second operating frequency low noise amplifier (The 2.4 GHz FEM circuit module 40 low noise amplifier (LNA) circuit 44)”


Claims 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Mostov, in view of Monto and further in view of Derbenwick et al. (US 6900536, hereinafter “Derben”).
Regarding claim 26, the combination of Mostov and Monto discloses everything claimed as applied above (see claim 21), however the combination of Mostov and 
In a similar field of endeavor, Derben discloses, “a co-planar inductor (a spiral design on one of the facing portions to define a coil) defined by a terminal connected to the control input conductive pad, and a conductive trace wound around a periphery of the control input conductive pad in a spiral (wherein the conductive layer comprises a spiral design on one of the facing portions to define a coil including a center contact pad at one end and a conductive trace at another end connected to a second contact pad on the other facing portion, the second contact pad overlapping the center pad, Col. 14; lines 49-54).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Mostov and Monto by specifically providing a co-planar inductor defined by a terminal connected to the control input conductive pad, and a conductive trace wound around a periphery of the control input conductive pad in a spiral, as taught by Derber for the purpose of reducing significant production costs are associated with having to form and pattern a conductivity layer.
Regarding claim 32, the combination of Mostov and Montro discloses everything claimed as applied above (see claim 27), however the combination of Mostov and Montro does not explicitly disclose, “a co-planar inductor defined by a terminal connected to the control input conductive pad, and a conductive trace wound around a periphery of the control input conductive pad in a spiral.”
(wherein the conductive layer comprises a spiral design on one of the facing portions to define a coil including a center contact pad at one end and a conductive trace at another end connected to a second contact pad on the other facing portion, the second contact pad overlapping the center pad, Col. 14; lines 49-54).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Mostov and Montro by specifically providing a co-planar inductor defined by a terminal connected to the control input conductive pad, and a conductive trace wound around a periphery of the control input conductive pad in a spiral, as taught by Derber for the purpose of reducing significant production costs are associated with having to form and pattern a conductivity layer.


Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Mostov, in view of Monto and further in view of Kuriyama et al. (US 20080125061, hereinafter “Kuriya”).
Regarding claim 33, Mostov discloses, 	“ a first operating frequency region corresponding to a physical area in a die (multi-die configuration in which the power amplifier and the low noise amplifier are fabricated on one die using HBT transistors while the RF switch is fabricated on another die using, e.g., HEMT transistors. Both of the dies are then encapsulated in a single package, Para. [0071]), a first operating frequency region including a first transmit chain and a first receive chain (see, 5 GHz FEM module 28 which includes a TX/RX switch 34, power amplifier circuit 30, low noise amplifier (LNA) circuit 32, control logic 36 and interface (I/F) logic 38,  see Fig. 1 and Para. [0076])”; and  	“a second operating frequency region corresponding to a physical area in the die (multi-die configuration in which the power amplifier and the low noise amplifier are fabricated on one die using HBT transistors while the RF switch is fabricated on another die using, e.g., HEMT transistors. Both of the dies are then encapsulated in a single package, Para. [0071]), the second operating frequency region including a second transmit chain and a second receive chain (see, 2.4 GHz FEM module 40 which includes a TX/RX switch 46, power amplifier circuit 42, low noise amplifier (LNA) circuit 44, control logic 48 and interface (I/F) logic 50, see Fig. 1 and Para. [0075])”; and 	However, Mostov does not explicitly disclose, “a shared region of the die structure corresponding to a third physical area on the die structure disposed between the first physical area and the second physical area and including a control input conductive pad connected to both the first transmit chain and the second transmit chain.”
In a similar field of endeavor, Monto discloses, “a shared region of the die structure corresponding to a third physical area  on the die structure disposed between the first physical area and the second physical area ((i.e., control 115 which is located between PA Die 110 and PA Die 105, see the drawing below for more clarification) and including a control input conductive pad connected to both the first transmit chain and the second transmit chain (such a design 100 has only been implemented for a PA, in this case a dual-band amplifier, whereby a first amplifier 110 is designed for GSM, and a second amplifier 105 is designed for DCS-PCS operation. Furthermore, due to space constraints in being able to build an RF module using such lead-frame technology, the only other component on the die is the power amplifiers' associated control functionality 115, Col. 2; lines 38-47 ).”

    PNG
    media_image1.png
    670
    965
    media_image1.png
    Greyscale

Therefore, it would be obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Mostov by specifically providing a shared region of the die structure corresponding to a third physical area on the die structure 
Further, the combination of Mostov and Monto does not explicitly disclose, “a first power detector circuit disposed on the shared region of the die structure and connected to the shared power detection output conductive pad, an input of the first power detector circuit being connected to an output of the first transmit chain and a second power detector circuit disposed on the shared region of the die structure and connected to the shared power detection output conductive pad, an input of the second power detector circuit being connected to an output of the second transmit chain.”
In a similar field of endeavor, Kuriya discloses, “a first power detector circuit disposed on the shared region of the die structure and connected to the shared power detection output conductive pad, an input of the first power detector circuit being connected to an output of the first transmit chain (a first power level detector (200a), to an input of which the output of the first RF power amplifier is supplied, see Fig. 1) and a second power detector circuit disposed on the shared region of the die structure and connected to the shared power detection output conductive pad (a second power level detector (200b), to an input of which the output of the second RF power amplifier is supplied, see Fig. 1), an input of the second power detector circuit being connected to an output of the second transmit chain (The RF power amplifying device further includes a first power level detector (200a), to an input of which the output of the first RF power amplifier is supplied, a second power level detector (200b), to an input of which the output of the second RF power amplifier is supplied, and an adder (210) to which an output of the first power level detector and an output of the second power level detector are supplied, see FIG. 1 and Para. [0038]-[0040]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Mostov and Monto by specifically providing a first power detector circuit disposed on the shared region of the die structure and connected to the shared power detection output conductive pad, an input of the first power detector circuit being connected to an output of the first transmit chain and a second power detector circuit disposed on the shared region of the die structure and connected to the shared power detection output conductive pad, an input of the second power detector circuit being connected to an output of the second transmit chain, as taught by Kuriya for the purpose of a technique useful for improving performance a mobile device without using an isolator and a directional coupler.
Regarding claim 34, the combination of Mostov, Monto and Kuriya discloses everything claimed as applied above (see claim 33), further Mostov discloses, “wherein the first transmit chain includes at least one first operating frequency power amplifier (the 5 GHz FEM circuit module 28 comprises a power amplifier circuit 30).”
Regarding claim 35, the combination of Mostov, Monto and Kuriya discloses everything claimed as applied above (see claim 34), further Mostov discloses, “wherein the second transmit chain includes at least one second operating frequency power (The 2.4 GHz FEM circuit module 40 comprises a power amplifier circuit 42)”
Regarding claim 36, the combination of Mostov, Monto and Kuriya discloses everything claimed as applied above (see claim 33), further Mostov discloses, “wherein the first receive chain includes at least one first operating frequency low noise amplifier (the 5 GHz FEM circuit module 28 comprises a low noise amplifier (LNA) circuit 32).”
Regarding claim 37, the combination of Mostov, Monto and Kuriya discloses everything claimed as applied above (see claim 36), further Mostov discloses, “wherein the second receive chain includes at least one second operating frequency low noise amplifier (The 2.4 GHz FEM circuit module 40 low noise amplifier (LNA) circuit 44)”.


Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Mostov, in view of Monto, in view of Kuriya and further in view of Derbenwick et al. (US 6900536, hereinafter “Derben”).
Regarding claim 38, the combination of Mostov, Monto and Kuriya discloses everything claimed as applied above (see claim 33), however the combination of Mostov, Monto and Kuriydoes not explicitly disclose, “a co-planar inductor defined by a terminal connected to the control input conductive pad, and a conductive trace wound around a periphery of the control input conductive pad in a spiral.”
In a similar field of endeavor, Derben discloses, “a co-planar inductor (a spiral design on one of the facing portions to define a coil) defined by a terminal (wherein the conductive layer comprises a spiral design on one of the facing portions to define a coil including a center contact pad at one end and a conductive trace at another end connected to a second contact pad on the other facing portion, the second contact pad overlapping the center pad, Col. 14; lines 49-54).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Mostov, Monto and Kuriya by specifically providing a co-planar inductor defined by a terminal connected to the control input conductive pad, and a conductive trace wound around a periphery of the control input conductive pad in a spiral, as taught by Derber for the purpose of reducing significant production costs are associated with having to form and pattern a conductivity layer.

Claims 39 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mostov, in view of Monto and further in view of Pehlke et al. (US 20020094791, hereinafter “Pehlke”).
Regarding claim 39, the combination of Mostov, Monto and Kuriya discloses everything claimed as applied above (see claim 33), however the combination of Mostov, Monto and Kuriya does not explicitly disclose, “wherein the first power detector circuit includes a first power detector amplifier circuit and the second power detector circuit includes a second power detector amplifier circuit.”
(coupled to the transmission line 20 and operatively associated with a comparing circuit 320. The detector circuit 310 includes a forward directional coupler 311 coupled to a first power detector 314a, which produces a first detector signal 315a representing power of a forward fundamental component of a power amplifier output signal 11. A second, dual-band directional coupler 312 has a first output coupled to a second power detector 314b, which generates a second detector signal 315b that represents power of a reflected fundamental component of the power amplifier output signal 11, Paras. [0026]-[0027]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Mostov, Monto and Kuriya by specifically providing wherein the first power detector circuit includes a first power detector amplifier circuit and the second power detector circuit includes a second power detector amplifier circuit, as taught by Pehlke for the purpose of preventing damage or reducing performance degradation of a multi-mode mobile communication device.
Regarding claim 40, the combination of Mostov, Monto and Kuriya discloses everything claimed as applied above (see claim 33), however the combination of Mostov, Kovac, Sasaki and Kuriya does not explicitly disclose, “wherein the first power detector circuit and the second power detector circuit include a common power detector amplifier circuit.”
(coupled to the transmission line 20 and operatively associated with a comparing circuit 320. The detector circuit 310 includes a forward directional coupler 311 coupled to a first power detector 314a, which produces a first detector signal 315a representing power of a forward fundamental component of a power amplifier output signal 11. A second, dual-band directional coupler 312 has a first output coupled to a second power detector 314b, which generates a second detector signal 315b that represents power of a reflected fundamental component of the power amplifier output signal 11, Paras. [0026]-[0027]).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Mostov, Monto and Kuriya by specifically providing wherein the first power detector circuit and the second power detector circuit include a common power detector amplifier circuit, as taught by Pehlke for the purpose of preventing damage or reducing performance degradation of a multi-mode mobile communication device.

Response to Arguments
Applicant's arguments filed 07/13/2021 have been fully considered but they are not persuasive because of the following reason:
Applicant argues that:
The Examiner acknowledges that Mostov fails to disclose “a shared region of the die corresponding to a third physical area on the die disposed between the first physical 
 	For at least the same reasons, Mostov in view of Monto fails to disclose or suggest at least “a shared region of the die corresponding to a third physical area on the die disposed between the first physical area [on the die] and the second physical area [on the die] and including a control input conductive pad connected to both the first receive chain and the second receive chain” as recited in independent claim 27 or “a shared region of the die corresponding to a third physical area on the die disposed between the first physical area [on the die} and the second physical area [on the die] and including a shared power detection output conductive pad connected to the first transmit chain and the second transmit chain” as recited in independent claim 33 (See, remarks and page 7).
 	Examiner respectfully disagrees for the following reason:
 lead-frame circuit package comprises a die and a substrate located thereon to route radio frequency signals to/from the die” (see, abstract). Further, in Col. 2; lines 38-47, Monto discloses, such a design 100 has only been implemented for a PA, in this case a dual-band amplifier, whereby a first amplifier 110 is designed for GSM, and a second amplifier 105 is designed for DCS-PCS operation. Furthermore, due to space constraints in being able to build an RF module using such lead-frame technology (which includes the die), the only other component on the die is the power amplifiers' (i.e., PA 105 and PA 110) associated control functionality 115 (emphasis added). Thus, it is clear from these citations, “the PA 105, PA 110 and Control 115 are built on the same die, which is part of the lead-frame circuit package. Further, there is nowhere in Monto discloses, the PA 105, PA 110 and Control 115 are in being formed on separate die. Therefore, the feature “such a design 100 has only been implemented for a PA, in this case a dual-band amplifier, whereby a first amplifier 110 is designed for GSM, and a second amplifier 105 is designed for DCS-PCS operation. Furthermore, due to space constraints in being able to build an RF module using such lead-frame technology, the only other component on the die is the power amplifiers' associated control functionality 115” (Col. 2; lines 38-47) of Monto, is equated as “a shared region of the die corresponding to a third physical area on the die disposed between the first physical area of the die and the second physical area of the die and including a control input conductive pad connected to both the first transmit chain and the second transmit chain, as recited in claim 21. 
Thus, contrary to the Applicant arguments, Mostov in view of Monto teach each and every limitation of claim 21. Therefore, rejections have been maintained. 

 	
 	Prior Art of the Record:
 	The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20130135043: The invention is directed to a multimode radio frequency (RF) amplifier system has a first RF amplifier and a second RF amplifier. The first RF amplifier may support a first RF communication standard. The second RF amplifier may support a second RF communication standard. The first RF amplifier includes an auxiliary circuit. The auxiliary circuit may provide a service or a utility to a second RF amplifier. For example, the auxiliary circuit may generate a supply voltage to power the second RF amplifier.
US 20070190962: A technology is provided so that RF modules used for cellular phones etc. can be reduced in size. Over a wiring board constituting an RF module, there are provided a first semiconductor chip in which an amplifier circuit is formed and a second semiconductor chip in which a control circuit for controlling the amplifier circuit is formed. A bonding pad over the second semiconductor chip is connected with a bonding pad over the first semiconductor chip directly by a wire without using a relay pad.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761.  The examiner can normally be reached on Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641